Exhibit 10.54

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of May 13, 2014 (the
“Effective Date”), is between Array BioPharma Inc., a Delaware corporation (the
“Company”), and Nicholas Saccomano (“Employee”).


In consideration of the mutual covenants and agreements contained herein, the
parties hereto agree as follows:


1.    Employment. The Company hereby employs Employee and Employee hereby agrees
to be employed by the Company for the period and upon the terms and conditions
hereinafter set forth.


2.    Capacity and Duties. Employee shall be employed by the Company as Chief
Scientific Officer. During his employment Employee shall perform the duties and
bear the responsibilities commensurate with his position and shall serve the
Company faithfully and to the best of his ability, under the direction of the
Board of Directors and the duly elected officers of the Company. Employee shall
devote his entire working time, attention and energies to the business of the
Company. His actions shall at all times be such that they do not discredit the
Company or its products and services. Employee shall not engage in any other
business activity or activities that conflict with the proper performance of
Employee’s duties hereunder, including constituting a conflict of interest
between such activity and the Company’s business.


3.    Compensation.


(a)    For all services rendered by Employee the Company shall pay Employee
during the term of this Agreement an annual salary as set forth herein, payable
semimonthly in arrears. Employee’s initial annual salary shall be $345,000.
During the term of this Agreement, the amount of Employee’s salary shall be
reviewed at periodic intervals and, upon agreement of the parties hereto,
appropriate adjustments in such salary may be made.


(b)    Employee shall also be eligible for a performance bonus for each fiscal
year beginning in fiscal year 2014, or portion thereof, that Employee is
employed by the Company (the “Performance Bonus”). The Performance Bonus shall
be based on Employee’s base salary and the achievement of performance criteria
to be established by the Board of Directors under a Management Bonus Plan (the
“Management Bonus Plan”), which the Compensation Committee shall develop and
recommend to the Board of Directors of the Company for each fiscal year and
which shall apply to Employee and other members of the Company’s senior
management. The performance criteria under the Management Bonus Plan shall
include such items as performance of the Company compared to its fiscal year
plan and budget; new business and customer development by the Company; and
operational efficiency of the Company. It shall be a condition to Employee’s
receipt of a Performance Bonus in any given year that Employee achieves certain
minimum performance criteria to be established under the Management Bonus Plan. 
It is anticipated that the Performance Bonus for any particular fiscal year will
range between 0% and 52.5%, with a target of 35%, of Employee’s base salary;

1



--------------------------------------------------------------------------------



provided that the minimum performance criteria are achieved. The Performance
Bonus may be paid in cash or in equity, at the discretion of the Board of
Directors. The Performance Bonus shall be payable to Employee upon achievement
of the minimum performance criteria and not later than 60 days following receipt
by the Board of Directors of the Company’s audited financial statements for that
fiscal year.


(c)    Employee shall receive an award of options to purchase 200,000 shares of
the Company’s common stock (the “Options”) within 30 days of the Effective Date
of this Agreement. The Options will be incentive stock options under Section 422
of the Internal Revenue Code (the “Code”) to the extent permitted under Section
422(d) of the Code. The Options shall be governed by an option agreement (the
“Option Agreement”) and the Company’s Amended and Restated Stock Option and
Incentive Plan (the “Stock Option Plan”). The Option Agreement shall provide
that the Options shall become exercisable upon vesting, and shall vest in
tranches of 50,000 shares each at the completion of each year of the term of
this Agreement. The exercise price of the Options shall be the fair market value
of the Company’s common stock on the date of grant. In the event of termination
of employment, Employee’s exercise of the Options, and any termination of the
Options, shall be governed by the Option Agreement and the Stock Option Plan.


(d)    In addition to salary payments as provided in Section 3(a), the Company
shall provide Employee, during the term of this Agreement, with the benefits of
such insurance plans, hospitalization plans and other employee fringe benefit
plans as shall be generally provided to employees of the Company and for which
Employee may be eligible under the terms and conditions thereof.  Nothing herein
contained shall require the Company to adopt or maintain any such employee
benefit plans.


(e)    During the term of this Agreement, except as otherwise provided in
Section 5(b), Employee shall be entitled to sick leave and annual vacation
consistent with the Company’s customary sick leave and vacation policies.


4.    Term.  Unless sooner terminated in accordance with Section 5, the term of
this Agreement shall be for two years from the Start Date, and thereafter shall
continue for one year terms from year to year unless and until either party
shall give notice to the other at least 60 days prior to the end of the original
or then current renewal term of his or its intention to terminate at the end of
such term.  The provisions of Sections 6, 7, 9 and 11 shall remain in full force
and effect notwithstanding the termination of this Agreement.


5.    Termination and Severance.


(a)    If Employee dies during the term of this Agreement, (i) the Company shall
pay his estate the compensation that would otherwise be payable to him for the
month in which his death occurs; (ii) this Agreement shall be considered
terminated on the last day of such month; and (iii) the Company shall cause any
issued but unvested equity awards granted to Employee to immediately vest.



2



--------------------------------------------------------------------------------



(b)    If during the term of this Agreement Employee is prevented from
performing his duties by reason of illness or incapacity for a continuous period
of 120 days, the Company may terminate this Agreement upon 30 days’ prior notice
thereof to Employee or his duly appointed legal representative. For the purposes
of this Section 5(b), a period of illness or incapacity shall be deemed
“continuous” notwithstanding Employee’s performance of his duties during such
period for continuous periods of less than 15 days in duration.


(c)    The Company may terminate this Agreement at any time for Employee’s (i)
gross negligence; (ii) material breach of any obligation created by this
Agreement; (iii) a violation of any policy, procedure or guideline of the
Company, of any material injury to the economic or ethical welfare of the
Company caused by Employee’s malfeasance, misfeasance, misconduct or inattention
to Employee’s duties and responsibilities, or any other material failure to
comply with the Company’s reasonable performance expectations, upon notice of
same from Company and failure to cure such violation, injury or failure within
30 days, or (iv), misconduct, including but not limited to, commission of any
felony, or of any misdemeanor involving dishonesty or moral turpitude, or
violation of any state or federal law in the course of his employment; theft or
misuse of the Company’s property or time.


(d)    The Company may terminate this Agreement at any time for any or no reason
upon 30 days’ notice to Employee.


(e)    If this Agreement is terminated by the Company prior to the end of the
term pursuant to any provision other than 5(a) or 5(c), then, provided Employee
executes the release described in Section 5(g) below and complies with his
obligations under the Confidential Information Agreement and Noncompete
Agreement incorporated by reference in Section 6 and 7 of this Agreement:
(i) the Company shall pay as severance to Employee one year’s current base
salary, in equal monthly installments in accordance with the Company’s standard
payroll practices, subject to all applicable deductions and withholdings; and
(ii) the Company shall cause any issued but unvested options scheduled to vest
in the year of termination to immediately vest; provided, however, that this
sentence shall not diminish the vesting contemplated by 5(f) below in connection
with a Change of Control. In the event of (y) reduction of Employee’s salary to
a rate below the initial annual salary; or (z) material diminishment of
Employee’s duties as Chief Scientific Officer, Employee may elect to treat such
event, by notice of termination within 30 days of its occurrence, as a
termination pursuant to 5(d).


(f)    If this Agreement is terminated pursuant to 5(d) as a result of a Change
of Control, then all outstanding options granted to Employee as of such Change
of Control shall immediately vest (to the extent they are not already vested).
For purposes of this Agreement, (i) a “Change of Control shall mean the
consolidation or merger involving the Company in which the Company is not the
surviving entity or any transaction in which more than 50% of the Company’s
voting power is transferred or more than 50% of the Company’s assets are sold;
and (ii) a termination shall be deemed to be the “result of” a Change of Control
if, without limiting the generality of such phrase, the Company terminates or is
deemed to have terminated Employee pursuant to Section 5(d) of this Agreement
during the period commencing three months prior to the occurrence (or expected
occurrence) of a Change of Control and ending 12

3



--------------------------------------------------------------------------------



months after the occurrence of a Change of Control. The foregoing acceleration
provision shall be supplementary to, and shall not diminish any rights that
Employee has under any other written agreement with the Company, including an
option certificate or agreement.


(g)    As a condition to receiving any severance payments under this Agreement,
Employee shall execute and return to the Company, on or before the Release
Expiration Date (as defined below), a full and complete release of all claims
against the Company, its affiliates, and their respective employees, officers,
directors, owners and members, in a form reasonably acceptable to the Company
(the “Release”). For purposes of this Agreement, the “Release Expiration Date”
means the date that is 28 days following the date that the Company timely
delivers the Release to Employee, or in the event that Employee’s termination of
employment is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967), the date that is 52 days following such delivery date.
Notwithstanding any provision to the contrary in this Agreement, (i) the Company
will deliver the Release to Employee within 10 business days following the
Termination Date, and the Company’s failure to timely deliver a Release will
constitute a waiver of any requirement to execute a Release; (ii) if Employee
fails to execute the Release or the Release fails to become irrevocable on or
before the Release Expiration Date, Employee will not be entitled to any
severance payments under this Agreement; and (iii) payments under this Agreement
shall commence on the first payroll period commencing after the Release becomes
irrevocable, provided however, that if the Termination Date and the Release
Expiration Date fall in two separate taxable years, any payments that are
treated as nonqualified deferred compensation for purposes of Section 409A will
be made in the later taxable year.


6.    Confidential Information. This Agreement incorporates by reference all the
terms of that certain Confidentiality and Inventions Agreement as of the date
signed between Employee and Company, as if fully set forth herein.


7.    Confidentiality, Noncompete. This Agreement incorporates all the terms of
that certain Noncompete Agreement between Employee and the Company as of the
date signed between Employee and Company, as if fully set forth herein.


8.    Waiver of Breach.  A waiver by the Company of a breach of any provision of
this Agreement by Employee shall not operate or be construed as a waiver of any
subsequent breach by Employee.


9.    Severability. It is the desire and intent of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision or portion of
this Agreement shall be adjudicated to be invalid or unenforceable, this
Agreement shall be deemed amended to delete therefrom the portion thus
adjudicated to be invalid or unenforceable, such deletion to apply only with
respect to the operation of this Section in the particular jurisdiction in which
such adjudication is made.



4



--------------------------------------------------------------------------------



10.    Notices. All communications, requests, consents and other notices
provided for in this Agreement shall be in writing and shall be deemed given if
hand delivered, mailed by first class mail, postage prepaid, sent by nationally
recognized overnight courier or by facsimile, addressed as follows:  (i) If to
the Company: to its principal office at 3200 Walnut Street, Boulder, Colorado
80301, facsimile: (303) 386-1290;  (ii) If to Employee: to 139 Eagle Canyon
Circle, Lyons, Colorado 80540, facsimile: ________; or such other address as
either party may hereafter designate by notice as herein provided. 
Notwithstanding the foregoing provisions of this Section 10, so long as Employee
is employed by the Company any such communication, request, consent or other
notice shall be deemed given if delivered as follows:  (x) If to the Company, by
hand delivery to any executive officer of the Company other than Employee, and
(y) If to Employee, by hand delivery to him.


11.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Colorado without regard to
choice of law provisions thereof, and the parties each agree to exclusive
jurisdiction in the state and federal courts in Colorado.


12.    Assignment. The Company may assign its rights and obligations under this
Agreement to any affiliate of the Company or to any acquirer of substantially
all of the business of the Company, and all covenants and agreements hereunder
shall inure to the benefit of and be enforceable by or against any such
assignee.  Neither this Agreement nor any rights or duties hereunder may be
assigned or delegated by Employee.


13.    Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties and supersedes all prior understandings, agreements
or representations by or between the parties, whether written or oral, which
relate in any way to the subject matter hereof. 


14.    Amendments. No provision of this Agreement shall be altered, amended,
revoked or waived except by an instrument in writing signed by the party sought
to be charged with such amendment, revocation or waiver.


15.    Binding Effect.  Except as otherwise provided herein, this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, heirs, successors and assigns.


16.    Section 409A. Payments pursuant to this Agreement are intended to comply
with or be exempt from Section 409A of the Internal Revenue Code and
accompanying regulations and other binding guidance promulgated thereunder
(“Section 409A”), and the provision of this Agreement will be administered,
interpreted and construed accordingly. Any payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purpose of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Any payments to be made under this Agreement upon a termination of
employment shall only be made upon a “separation

5



--------------------------------------------------------------------------------



from service” under Section 409A. To the extent that any reimbursement of
expenses or in-kind benefits constitutes “deferred compensation” under Section
409A, (i) such reimbursement or benefit will be provided no later than December
31 of the year following the year in which the expense was incurred; (ii) the
amount of expenses reimbursed in one year will not affect the amount eligible
for reimbursement in any subsequent year and (iii) the right to reimbursement of
expenses or in-kind benefits may not be liquidated or exchanged for any other
benefit. Notwithstanding the foregoing, the Company makes no representations
that the payments and benefits provided under this Agreement comply with Section
409A and in no event shall the Company be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by the
Employee on account of non-compliance with Section 409A.


***Signature Page Follows***



6



--------------------------------------------------------------------------------





                IN WITNESS WHEREOF the parties have executed this Agreement this
13th day of May 2014 effective as of the Effective Date hereof.


 
 
COMPANY:
 
 
 
 
ARRAY BIOPHARMA INC.
 
 
 
 
By:
/s/ Ron Squarer
 
Name:
Ron Squarer
 
Title:
Chief Executive Officer
 
 
 
 
EMPLOYEE:
 
 
 
 
/s/ Nicholas Saccomano
 
Nicholas Saccomano
 
 
 
 
 






7

